Citation Nr: 1746567	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  10-48 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable rating for gastroesophageal reflux with hiatal hernia for the period on appeal prior to September 19, 2014, and in excess of 10 percent for the period on appeal from September 19, 2014.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to May 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In June 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.


FINDING OF FACT

For the period on appeal, the Veteran's gastroesophageal reflux with hiatal hernia has been productive of symptoms such as regurgitation, pyrosis, dysphagia, reflux, choking, and aspiration.


CONCLUSION OF LAW

Effective November 18, 2009, the criteria for an initial disability rating of 30 percent for gastroesophageal reflux with hiatal hernia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.119, Diagnostic Code 7346 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2010, the RO granted service connection for gastroesophageal reflux with hiatal hernia and assigned a noncompensable evaluation as of November 18, 2009.  In February 2017, the RO increased the Veteran's assigned rating to 10 percent, effective September 19, 2014.  Thus, the issue before the Board is whether an initial compensable rating for gastroesophageal reflux with hiatal hernia is warranted for the period on appeal prior to September 19, 2014, and whether a rating in excess of 10 percent is warranted for the period on appeal from September 19, 2014.

Disability ratings are determined by applying the rating criteria set forth in VA's schedule for rating disabilities and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating is assigned.  Id.  

In reviewing the evidence, the Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology that is observable to the senses.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).

At present, the Veteran is rated under 38 C.F.R. § 4.114, Diagnostic Code 7399-7346.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).  Here, the Veteran's specific disability-gastroesophageal reflux with hiatal hernia-is not listed in VA's rating criteria; thus, it is rated by analogy to hiatal hernia under Diagnostic Code 7346.  See id.

Under Diagnostic Code 7346, a 60 percent rating is warranted where there are symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Additionally, a 10 percent rating is warranted where there are two or more of the symptoms for the 30 percent evaluation of less severity.

The Board also notes that under Diagnostic Code 7319, which pertains to irritable colon syndrome (spastic colitis, mucous colitis, etc.), a 30 percent rating is warranted for severe irritable colon syndrome that is characterized by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress; a 10 percent rating is warranted for moderate irritable colon syndrome that is characterized by frequent episodes of bowel disturbance with abdominal distress; and a noncompensable rating is warranted for mild irritable colon syndrome that is characterized by disturbances of bowel function with occasional episodes of abdominal distress.

Notably, 38 C.F.R. § 4.114 provides that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

Here, during his Board hearing, the Veteran testified that since the beginning of the period on appeal, he has had trouble swallowing and has taken medication for his condition.  He also reported that his condition has worsened since 2009.  According to the Veteran and his spouse, he experiences acid reflux, has trouble swallowing, chokes, and regurgitates food when he forgets to take his medication.  He denied having any substernal, arm, or shoulder pain.  Overall, the Veteran asserts that he experiences recurrent distress, difficulty swallowing, and regurgitation that is consistent with a 30 percent rating under Diagnostic Code 7346.  These reports are consistent with statements that were received from the Veteran and his spouse in June 2010, December 2010, and October 2015.

A March 2010 VA examination report documents difficulty swallowing and dysphagia for solids and liquids with a sensation of pressure in the upper part of the Veteran's esophagus during swallowing that occurred while taking Nexium, but later resolved.  The examiner noted that there was no dysphagia at that time and the Veteran denied pyrosis and epigastric or other pain.  There was no hematemesis, melena, reflux, regurgitation, nausea, vomiting, esophageal trauma, or anemia.  Notably, the examiner indicated that the Veteran tolerated Nexium well and demonstrated an improved response with that treatment.

Based on the results of an August 2015 VA barium study, a VA physician found that the Veteran swallowed without difficulty, there was normal esophageal peristalsis, there was no mucosal irregularity or filling defect, and there was no evidence of esophageal ulceration at that time.  No reflux was identified and other than an impression of moderate sliding hiatal hernia, the evaluation was unremarkable.  A contemporaneous VA examination report indicates that the Veteran was taking the drugs Prilosec and Zantac in August 2015 and his treatment plan includes taking continuous medication for his disability.  The examiner documented reports of dysphagia, reflux, and regurgitation. 

After careful review of the record, to include the Veteran's competent and credible reports that he has experienced acid reflux and distress that is manifested by choking, aspiration, regurgitation, and difficulty swallowing when he does not take medication to treat his disability, the Board finds that the Veteran's disability picture best approximates a rating of 30 percent for the entire period on appeal.  38 C.F.R. § 4.114, Diagnostic Code 7346.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (indicating that the ameliorative effects of medication cannot be taken into account when considering which disability rating to assign where the applicable diagnostic code does not contemplate the effects of medication).

The Board has considered the propriety of assigning a separate rating under Diagnostic Code 7319, but finds that a separate rating cannot be granted, as 38 C.F.R. § 4.114 provides that ratings under diagnostic codes 7319 and 7346 cannot be combined.  Additionally, the evidence shows that Diagnostic Code 7346 reflects the predominant disability picture.

Notably, during his June 2017 hearing before the undersigned Veterans Law Judge, the Veteran indicated that a 30 percent rating for this disability would satisfy his appeal.  See transcript, p. 11-12.  Thus, the Board's grant of an initial 30 percent for the entire period on appeal represents a complete grant of the benefit sought and no further discussion is necessary.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


ORDER

Subject to the law and regulations governing payment of monetary benefits, an initial rating of 30 percent for gastroesophageal reflux with hiatal hernia is granted.





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


